Case: 18-30457      Document: 00514819952         Page: 1    Date Filed: 02/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 18-30457                              FILED
                                  Summary Calendar                     February 1, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
RAYFIELD JOSEPH THIBEAUX,

                                                 Plaintiff-Appellant

v.

UNKNOWN PSYCHIARTIST, Eastern Louisiana Mental Health Systems;
TOM DESPORT, Psychologist, Eastern Louisiana Mental Health Systems;
BURL CAIN, Warden; UNKNOWN VAN BUREN, Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:18-CV-314


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Rayfield Joseph Thibeaux moves to proceed in forma pauperis (IFP) in
his appeal of the dismissal of his pro se complaint, in which he alleged that
when he was incarcerated at the Dixon Correctional Institute the defendants
implanted a monitoring device into his body. The district court dismissed his
complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B), denied leave to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30457     Document: 00514819952      Page: 2    Date Filed: 02/01/2019


                                  No. 18-30457

proceed IFP, and certified that the appeal was not taken in good faith.
Thibeaux has filed a motion seeking leave to proceed IFP on appeal and a
motion for the appointment of counsel.
      A movant for leave to proceed IFP on appeal must show that he is a
pauper and that the appeal is taken in good faith, i.e., the appeal presents
nonfrivolous issues. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
Although Thibeaux has filed an affidavit of poverty that indicates that he
qualifies for IFP status, his allegations are fantastic, delusional, and wholly
incredible, so they lack an arguable basis in fact and are frivolous. See Denton
v. Hernandez, 504 U.S. 25, 32-33 (1992). The district court therefore did not
abuse its discretion when it dismissed Thibeaux’s claims. See § 1915(e)(2)(B);
Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
      The appeal is DISMISSED as frivolous.           See 5TH CIR. R. 42.2.     All
outstanding motions are DENIED.          The claims made by Thibeaux in the
instant complaint are repetitive of claims that he made in another appeal that
was dismissed as frivolous. See Thibeaux v. Cain, 425 F. App’x 399 (5th Cir.
2011). Additionally, Thibeaux has a history of filing frivolous appeals and he
has been warned that filing frivolous appeals would result in sanctions. See
id.; Thibeaux v. Fulbruge, 102 F. App’x 393, 393 (5th Cir. 2004). Because
Thibeaux has previously been warned that future frivolous appeals would
subject him to sanctions, a monetary sanction of $100 is IMPOSED, payable to
the Clerk of this court. Until the sanction has been paid in full, he is BARRED
from filing in this court or any court subject to the jurisdiction of this court any
pleading relating to the subject matter at issue in this matter, unless he first
obtains leave from the court in which he seeks to file such a pleading.
Additionally, Thibeaux is WARNED that any future unauthorized, repetitive,




                                         2
    Case: 18-30457     Document: 00514819952      Page: 3    Date Filed: 02/01/2019


                                  No. 18-30457

or frivolous filings in this court or any court subject to this court’s jurisdiction
will subject him to additional and progressively more severe sanctions.




                                         3